MEMORANDUM **
Former California state prisoner Gloria Wagner appeal pro se from the district court’s judgment dismissing pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) her 42 U.S.C. § 1983 action alleging violations of her First and Fourteenth Amendment rights. We review de novo, Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order), and we affirm.
The district court properly dismissed Wagner’s action under 28 U.S.C. § 1915(e)(2)(B)(ii). See id. Even after she amended her complaint three times, *626Wagner’s allegations were too vague and conclusory to state a civil rights claim. See Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir.1982).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.